Order issued March 26, 2014




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00308-CR
                                  No. 05-13-00310-CR
                       ________________________________________

                          JAMES EDWARD TURNER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Moseley, Francis, and Lang

         Based on the Court’s opinion of this date, we GRANT the November 26, 2013 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

James Edward Turner, TDCJ #1847732, Allred Unit, 2101 FM 369 North, Iowa Park, Texas,

76367.



                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE